Citation Nr: 0631041	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-06 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a ventral hernia.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1951.

In a February 1953 rating decision, the RO in Seattle, 
Washington denied the veteran's initial claim of entitlement 
to service connection for a back disability.  The veteran did 
not appeal that decision.  In subsequent decades, the veteran 
filed numerous claims for service connection for the back 
disability, all of which were denied.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in December 2002 
and May 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fargo, North Dakota in which the RO 
denied service connection for a heart disorder, ventral 
hernia (claimed as a stomach condition), and COPD.  The RO 
also found that new and material evidence had not been 
received to reopen the previously denied low back claim.


FINDINGS OF FACT

1.  The veteran's current heart disorder, ventral hernia, and 
COPD were all first diagnosed many years after his separation 
from service, and no competent medical nexus evidence is of 
record which relates any of these disabilities to his period 
of active service.

2.  Service connection was originally denied for a low back 
disorder by a February 1953 rating decision.  The veteran was 
informed of that decision, as well as his right to appeal, 
and he did not appeal.

3.  The record reflects that the veteran subsequently sought 
to reopen his low back claim on multiple occasions.  However, 
his application to reopen was denied in January 1960, 
December 1975, March 1976, April 1976, February 1980, March 
1980, July 1985, April 1992, June 1992, and February 1998, in 
essence because new and material evidence had not been 
received.  The veteran did not appeal these decisions.

4.  Although the evidence received since the last prior 
denial was not previously submitted to agency decisionmakers, 
it does not relate to an unestablished fact necessary to 
substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in service, and such 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Service connection is not warranted for a ventral hernia.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Service connection is not warranted for COPD.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for a 
low back disorder, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a heart 
disorder, ventral hernia, COPD, and a back disorder.  After 
careful consideration of the record, and for the reasons 
detailed below, the Board concludes that the benefits sought 
on appeal must be denied.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  Here, the veteran was sent pre-adjudication 
notice by an October 2002 letter which referred to the 
current appellate claims.  For the reasons detailed below, 
the Board finds that, through that letter, the veteran has 
been amply informed of what is required of him and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  In this case, the October 2002 letter 
included a summary of the elements necessary to establish 
service connection for the claimed disabilities.  Further, 
this letter noted that the low back claim had been previously 
denied, and explained the basis for the original denial, and 
that new and material evidence was required to reopen the 
claim.  In pertinent part, the October 2002 letter stated 
that the claim was originally denied in February 1953 because 
his deformity of the lumbosacral joint with rotoscoliosis of 
the lumbar spine was considered to be a pre-existing 
congenital disability that was not aggravated by service.  
Moreover, the letter stated that the evidence necessary to 
reopen the claim should be medical evidence showing that the 
disability was in fact incurred in or permanently aggravated 
by the veteran's military service.  Therefore, the Board 
finds, based on the information provided to the veteran, that 
appropriate VCAA notice was given him pertaining to the claim 
involving the submission of new and material evidence.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  The October 
2002 letter essentially informed the veteran that VA would 
obtain relevant records from VA or other Federal agency or 
department, and that they would request such records from 
private sources.  

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006).  The Board observes that the October 
2002 letter contained language indicating the veteran should 
identify any relevant evidence he wanted VA to request on his 
behalf, and that he should submit any necessary release for 
VA to obtain such evidence.  

Finally, VA must request that the claimant provide any 
evidence in his or her possession pertaining to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006).  In pertinent part, the October 2002 letter contained 
repeated requests that the veteran send VA the evidence 
necessary to support his claim.  For example, he was informed 
that it was his "responsibility to provide VA with medical 
evidence to support your claim," and that if he had "any 
records of private medical treatment associated with your 
claimed disability, you should send us copies of these 
records."  He was also requested to submit evidence showing 
he had had his claimed condition(s) since his discharge from 
military service, and that he should send any service medical 
records in his possession.  Moreover, as noted in the 
preceding paragraph, the October 2002 letter contained 
language indicating the veteran should identify any relevant 
evidence he wanted VA to request on his behalf, and that he 
should submit any necessary release for VA to obtain such 
evidence.  

The Board further notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  Moreover, it does not appear that the veteran or his 
representative have contended that he received inadequate 
notice in this case.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the Board notes that element (1) is not in 
dispute in this case.  Elements (2) and (3) were addressed by 
the VCAA letters noted above.  For the reasons stated below, 
the Board concludes that service connection is not warranted 
for the claimed disabilities.  In the absence of a grant of 
service connection, the remaining two Dingess elements, 
degree of disability and effective date of service 
connection, are moot.

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
him and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005); rev'd on other grounds, Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) [VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it]; see also Dela Cruz, supra.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

It is clear from a review of the file that any and all 
evidence pertinent to this case is already of record.  These 
record include the veteran's service medical records as well 
as extensive post-service medical records.  The veteran has 
not indicated the existence of any relevant evidence that has 
not been obtained or requested.  

The veteran has not been provided with a VA examination, nor 
was a medical opinion obtained, regarding the current 
appellate issues.  However, with respect to the low back 
claim, the law provides that an examination is not required 
in the context of new and material evidence claims.  
38 C.F.R. § 3.159(c)(4)(iii) (2006); see also 66 Fed. Reg. 
45,620, 45,628 (August 29, 2001).  In regard to the other 
claims, neither a VA examination or medical opinion is 
necessary because the outcome of these claims hinges on what 
occurred, or more precisely what did not occur, during 
service.  In the absence of evidence of in-service incurrence 
or aggravation of these disabilities, referral of this case 
for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
nexus opinion would not be supported by what actually 
occurred in service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative].  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise. 

In addition, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been afforded the opportunity to 
present evidence and argument in support of his appeal.  He 
indicated on his VA Form 9 [Appeal to the Board] that he 
wanted a hearing before personnel at the RO, as did a 
February 2004 statement from his accredited representative.  
However, as documented by a March 2004 statement, he chose to 
have an informal hearing, rather than a formal hearing on the 
record.

Accordingly, the Board will move on to a decision on the 
merits.


1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a ventral hernia.

3.  Entitlement to service connection for COPD.

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In addition, certain enumerated disabilities, to include 
cardiovascular disease, may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a one year period following service. 38 U.S.C.A. 
§§ 1101 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. §3.303(d) (2006); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence. Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2006); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

Because these three issues involve the application of 
identical law to similar facts, the Board will address them 
together.

Initially, Hickson element (1) is satisfied because there are 
competent medical diagnoses of a current heart disorder, 
ventral hernia, and COPD.  VA outpatient treatment records 
dated in August 2002 note an abnormal EKG.  Records from 
September 2002 note that he had severe COPD, as well as a 
history of hypertension.  These records also show an 
assessment of ventral hernia.  In addition, a private 
November 2002 medical report notes that chest X-ray showed 
evidence of chronic left ventricle hypertrophy.  In light of 
the foregoing, the Board concludes that there is current 
medical evidence of the claimed disabilities.

Turning to Hickson element (2), the Board notes that there is 
no indication of any heart or respiratory problems in the 
service medical records, nor findings indicative of ventral 
hernia.  Further, the veteran testified at the Physical 
Evaluation Board that he had no disabilities other than those 
cited in the proceedings - which were his low back and mental 
insufficiency.  The first competent medical evidence of the 
claimed disabilities appear to have been made many years 
after active service.  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) ) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition]; see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability].  

It is obvious from the foregoing discussion that heart 
disease was not manifested within the one year presumptive 
period after service.  A VA examination in December 1982, 
over 30 years after the veteran left military service, as 
pertinently negative.  By the veteran's own report, he had a 
mycoardial infarction in the late 1990s.

In view of the foregoing, the Board concludes that Hickson 
element (2) is not satisfied, and the claims fail on that 
basis.

For the sake of completeness, the Board will also address 
Hickson element (3), medical nexus evidence.  No such 
competent medical opinion appears to be of record.  Moreover, 
in the absence of element (1) and (2), medical nexus is an 
obvious impossibility.  

The Board points out that the facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no credible 
supporting evidence of in-service incurrence of a heart 
disorder, ventral hernia, nor COPD.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claims of entitlement 
to service connection for a heart disorder, ventral hernia, 
and COPD.  Consequently, the benefits sought on appeal are 
denied.

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a low back disorder.

Pertinent law and regulation

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  The Court has held that, 
when "new and material evidence" is presented or secured 
with respect to a previously and finally disallowed claim, VA 
must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991). 

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines new and material evidence as follows.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001).

Analysis

As was described in the Introduction, service connection was 
originally denied for a low back disorder by a February 1953 
rating decision.  In substance, the Seattle RO determined 
that the veteran had a pre-existing back disability which had 
not been aggravated by military service.  The veteran was 
informed of that decision, as well as his right to appeal, 
and he did not appeal.

The record reflects that the veteran subsequently sought to 
reopen his low back claim on multiple occasions.  His 
applications to reopen were denied in January 1960, December 
1975, March 1976, April 1976, February 1980, March 1980, July 
1985, April 1992, June 1992, and February 1998, in essence 
because new and material evidence had not been received.  The 
veteran did not appeal these decisions.

The evidence on file at the time of the last prior denial 
included the veteran's service medical records, post-service 
medical records which cover a period through 1982, as well as 
statements from the veteran.  

In pertinent part, the service medical records reflect that 
the veteran was discharged from active duty due to a low back 
disorder.  The Physical Evaluation Board determined that the 
back disability existed prior to service and was not 
aggravated during active duty.

The post-service medical records that were on file at the 
time of the last prior denial included, in pertinent part, 
multiple findings indicating treatment for low back problems.  
Nothing in those records indicated that the disability was 
either incurred or aggravated during active service.

The evidence added to the record since the last prior denial 
includes additional post-service medical records dated in 
2002.  In pertinent part, these records indicate that the 
veteran continues to experience back pain.  This evidence, 
while new in the sense that these specific records were not 
previously associated with the claims file, is not new in the 
sense that new information was furnished.  The fact that a 
back disability exists had previously been known. The 
additional evidence associated with the veteran's claims file 
reflecting further back complaints is cumulative in nature 
and cannot be considered to be new and material.  See Cornele 
v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. 
App. 277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence].    

Nothing in the additional evidence indicates that the 
veteran's back incurred in or aggravated by active service.  
As such, this evidence is cumulative and redundant of that 
which was on file at the time of the last prior denial, and 
does not relate to an unestablished fact necessary to 
substantiate the claim.  Thus, it is not new and material 
evidence pursuant to 38 C.F.R. § 3.156(a) (2006).  See Boyer 
v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].

The  Board also notes that the statements the veteran has 
submitted in conjunction with his current case do not appear 
to contain any specific contentions as to why his claim 
should be reopened, or why service connection is otherwise 
warranted.  To the extent that the veteran has implicitly 
contended that there is a relationship between his back 
disability and his military service, such contentions are 
cumulative and repetitious of contentions he has made since 
he filed his initial claim in December 1952.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).

Moreover, it is now well established that a lay person 
without medical training, such as the veteran, are not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  In Moray v. Brown, 5 Vet. 
App. 211, 214 (1993), the Court specifically stated that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

The Board therefore finds that while the additional evidence 
was not previously submitted to agency decisionmakers, it 
does not relate to an unestablished fact necessary to 
substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claim.  Consequently, new and material 
evidence has not been received, and the benefit sought on 
appeal is denied.  

Additional comments

As is discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  Although the Board is familiar 
with the case of Charles v. Principi, 16 Vet. App. 370 
(2002), the Board views the law as not requiring VA to 
furnish a nexus opinion when a previously denied claim is not 
reopened.

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claim 
should he desire to do so in the future. 
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  In 
particular, it is incumbent upon him to submit to VA a 
medical opinion which indicates that his back disability is 
related to his military service.


ORDER

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to service connection for a ventral hernia is 
denied.

Entitlement to service connection for COPD is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a low back 
disorder, the benefit sought on appeal is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


